Citation Nr: 0123476	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  96-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
December 1967.  Service in Vietnam from December 1966 to 
December 1967 is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in White River Junction, Vermont (the MROC).  
This case was remanded by the Board in May 1998 to allow the 
veteran to present testimony at a requested hearing before a 
member of the Board.  The veteran testified before the 
undersigned at a hearing held at the MROC in August 1999.  
This case was thereafter remanded by the Board in November 
1999 and February 2001 for further development; it was 
returned to the Board in September 2001.


REMAND

Briefly, the veteran contends that he has PTSD as the result 
of, among other things, his experiences as a volunteer door 
gunner on helicopters with the 176th Aviation Company for six 
months ending in approximately November 1967; he relates in 
particular a stressful incident occurring in October or 
November 1967 in which he received enemy fire while flying at 
night.  Service personnel records for the veteran show that 
he served his entire period of service in Vietnam assigned to 
a signal company as a radio relay and carrier attendant.  

In February 2000, D.J.R., a serviceman who reports having 
served with the 176th Aviation Company in 1967, wrote that 
the veteran was a door gunner in the 176th Aviation Company, 
but was not assigned to D.J.R.'s gun ship.  D.J.R. also 
indicated that every mission was under combat conditions, 
with engagement of hostile forces, and that he was injured 
and left the 176th Aviation Company.

According to a February 2000 Report of Contact, a review of 
D.J.R.'s file showed Vietnam service beginning in 1966, that 
he reported being a door gunner in July 1966, and that he was 
treated at the 86th Evacuation hospital in Pleiku in April 
1967 and September 1967.  The Report of Contact went on to 
indicate, however, that "[n]othing in [D.J.R.'s] file 
specifically mentions the 176th Aviation Co."  

Since D.J.R. essentially corroborated the veteran's claimed 
stressor, the Board in February 2001 remanded the case in 
order to verify if D.J.R. was in the 176th Aviation Company 
during the time specified by the veteran.  The February 2001 
remand requested that the MROC obtain a copy of D.J.R.'s 
personnel record (DA Form 20) and associate it with the 
claims file.

The record reflects that D.J.R.'s service personnel records, 
including DA Forms 20 and 24, were thereafter received from 
the National Personnel Records Center (NPRC).  The DA Form 20 
confirmed that D.J.R. served in Vietnam in 1966 and 1967.  
The record of assignments portion of the DA Forms 20 and 24, 
however, only provide information with respect to D.J.R.'s 
assignments for the periods from 1957 to 1962, and from 1969 
to May 1983.  Service personnel records accompanying the DA 
Forms 20 and 24 disclose that D.J.R. had more than 20 years 
of active service between 1957 and 1983, including from 
October 1965 to October 1968, and that he was awarded the 
Purple Heart for wounds received in April 1967 while attached 
to the 176th Aviation Company.
 
From the above, it is clear that D.J.R. served with the 176th 
Aviation Company at least in April 1967.  It is also apparent 
that the service personnel records obtained by the MROC are 
incomplete, insofar as they conspicuously fail to provide any 
other information concerning D.J.R's duty assignments for 
1967.  The Board points out that NPRC has not suggested that 
personnel records for 1967 are for some reason unavailable, 
and the Board finds no other reason to so conclude.  In light 
of the above, the Board therefore concludes, regrettably, 
that remand of the case is again warranted.

In addition, the Board notes that the veteran, at his June 
1996 hearing before a hearing officer at the MROC, reported 
that he is in receipt of disability benefits from the Social 
Security Administration (SSA) based on his claimed PTSD.  The 
Board is of the opinion that any SSA records for the veteran 
are germane to the instant appeal and should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).
 
Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The MROC should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the MROC should 
attempt to obtain copies of all 
pertinent records which have not 
already been obtained.  

2.  If the MROC is unsuccessful in 
obtaining any records identified by 
the veteran, the MROC should so 
inform the veteran and his 
representative, and request them to 
provide a copy of such records.  

3.  The MROC should attempt to 
obtain a copy of the SSA decision 
awarding the veteran disability 
benefits, as well as a copy of the 
record upon which the veteran's 
award of SSA disability benefits was 
based, and a copy of the records 
associated with any subsequent 
disability determinations by the 
SSA.   

4. The MROC should also contact the 
NPRC and request the NPRC to provide 
a complete copy of D.J.R.'s 
personnel record (including any DA 
Form 20), to specifically include 
service personnel records 
documenting D.J.R.'s record of 
assignments for 1967, and associate 
it with the claims file.  If service 
personnel records, including a DA 
Form 20, for 1967 are unavailable, 
the MROC should obtain a statement 
from the NPRC to this effect.

5.  Thereafter, the MROC must 
prepare a report detailing the 
nature of any valid stressor which 
it has determined is established by 
the record.  If no stressor has been 
verified, the MROC should so state 
in its report.  This report is then 
to be added to the claims folder. 

6.  If, and only if the MROC 
determines that a stressor has been 
established by the record, the MROC 
should furnish the VA physician who 
examined the veteran in June 2000, 
if available, with a revised account 
of the stressor or stressors it 
determines are established by the 
record.  The VA examiner should be 
asked to review the June 2000 VA 
examination report and Addendum and 
provide a revised opinion regarding 
whether the currently determined 
stressors sufficiently support a 
diagnosis of PTSD.

7.  If, and only if, that VA 
examiner is unavailable, the MROC 
should arrange for a new VA 
psychiatric examination of the 
veteran to determine the nature and 
extent of any current psychiatric 
disorders.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed.  
Regarding the claim for PTSD, the 
MROC must provide the examiner the 
summary of any stressors described 
above, and the examiner must be 
instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in 
the current psychiatric symptoms.  
The examiner should report a multi-
axial diagnosis, identifying all 
current psychiatric disorders.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  

If the veteran is found to have a 
psychiatric disorder other than 
PTSD, the examiner is requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the psychiatric disorder is 
etiologically related to the 
veteran's period of service.  The 
rationale for all opinions expressed 
should be explained.  The  claims 
file, including a copy of this 
REMAND, must be made available to 
the psychiatrist for proper review 
of the medical history.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.  The examination 
report must be typed.

8.  Thereafter, the MROC should 
review the claims file and ensure 
that the above development has been 
conducted and completed in full.  
Then, the MROC should undertake any 
further actions required to comply 
with the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and VA's 
implementing regulations, see 66 
Fed. Reg. 45620 - 45632 (Aug. 29, 
2001).  

9.  The MROC should then 
readjudicate the issue of 
entitlement to service connection 
for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the MROC should issue a Supplemental 
Statement of the Case and afford the veteran and his 
representative with an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the MROC.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the MROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the originating agencies to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.






		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


